Exhibit 10.1

 

NAVIGATION TECHNOLOGIES CORPORATION

2001 STOCK INCENTIVE PLAN

(As amended April 27, 2004, and updated to reflect reverse stock split under
Amendment of
Certificate of Incorporation filed August 5, 2004)

 

1.                                       Purposes of the Plan.  The purposes of
this Plan are:

 

•                  to attract and retain the best available personnel for
positions of substantial responsibility,

 

•                  to provide additional incentive to Employees and Consultants,
and

 

•                  to promote the success of the Company’s business.

 

The Plan permits the granting of stock options (including incentive stock
options qualifying under Section 422 of the Code and non-qualified stock
options), stock appreciation rights, restricted or unrestricted stock awards,
phantom stock, performance awards, stock purchase rights, other stock-based
awards, or any combination of the foregoing.

 

2.                                       Definitions.  As used herein, the
following definitions shall apply:

 

(a)           “Administrator” means the Board or, if appointed by the Board, a
Committee.

 

(b)           “Affiliate” shall mean any entity, whether now or hereafter
existing, which controls, is controlled by, or is under common control with, the
Company (including, but not limited to, joint ventures, limited liability
companies, and partnerships).  For this purpose, “control” shall mean ownership
of 50% or more of the total combined voting power or value of all classes of
stock or interests of the entity.

 

(c)           “Applicable Laws” means the legal requirements relating to the
administration of stock option plans and the issuance of Shares thereunder
pursuant to U. S. state corporate laws, U.S. federal and state securities laws,
the Code and the applicable laws of any foreign country or jurisdiction where
Awards are, or will be, granted under the Plan.

 

(d)           “Award” shall mean any stock option, stock appreciation right,
stock award, stock purchase right, phantom stock award, performance award, or
other stock-based award.

 

(e)           “Board” means the Board of Directors of the Company.

 

(f)            “Change in Control” means:  (i) the acquisition (other than from
the Company) by any Person, as defined in this Section 2(f), of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) of 50% or more of (A) the then outstanding
shares of the securities of the Company, or (B) the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Company Voting Stock”); (ii) the closing of a sale
or other conveyance of all or substantially all of the assets of the Company; or
(iii) the effective time of any merger, share exchange, consolidation, or other
business combination of the Company if immediately after such transaction
persons who hold a majority of the outstanding voting securities entitled to
vote generally in the election of directors of the surviving entity (or the
entity owning 100% of such surviving entity) are not persons who, immediately
prior to such transaction, held the Company Voting Stock; provided, however,
that a Change in Control shall not include

 

- 1 -

--------------------------------------------------------------------------------


 

 a public offering of capital stock of the Company.  For purposes of this
Section 2(f), a “Person” means any individual, entity or group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, other than:
employee benefit plans sponsored or maintained by the Company and corporations
controlled by the Company.

 

(g)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(h)           “Committee” means a Committee appointed by the Board in accordance
with Section 4 of the Plan.

 

(i)            “Common Stock” means the Common Stock of the Company.

 

(j)            “Company” means Navigation Technologies Corporation, a Delaware
corporation.

 

(k)           “Consultant” means any person, including an advisor, engaged by
the Company or an Affiliate to render services and who is compensated for such
services. The term “Consultant” shall not include Directors who are paid only a
director’s fee by the Company or who are not compensated by the Company for
their services as Directors for the purpose of raising capital.

 

(l)            “Continuous Status” means that the employment, consulting or
other service relationship with the Company or any Affiliate is not interrupted
or terminated.  Continuous Status shall not be considered interrupted in the
case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Affiliate, or any
successor.  A leave of absence approved by the Company shall include sick leave,
military leave, or any other personal leave approved by an authorized
representative of the Company.  For purposes of Incentive Stock Options, such
leave may not exceed ninety (90) days, unless reemployment upon expiration of
such leave is guaranteed by statute or contract.  If reemployment upon
expiration of a leave of absence approved by the Company is not so guaranteed,
the employment relationship will be deemed to have terminated on the 91st day of
such leave solely for purposes of eligibility to obtain favorable tax treatment
of Incentive Stock Options upon exercise.

 

(m)          “Covered Employee” means the chief executive officer and the four
other highest compensated Officers of the Company for whom total compensation is
required to be reported to shareholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.

 

(n)           “Director” means a member of the Board.

 

(o)           “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

 

(p)           “Eligible Participant” means a person who is eligible to receive
an Award under the Plan.

 

(q)           “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company.  Neither
service as a Director nor payment of a director’s fee by the Company shall be
sufficient to constitute “employment” by the Company.

 

(r)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(s)           “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

 

- 2 -

--------------------------------------------------------------------------------


 

(i)            If the Common Stock is listed on any established stock exchange
or a national market system, including without limitation the Nasdaq National
Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market
Value shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system for the last market
trading day prior to the time of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

 

(ii)           If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

 

(iii)          in the absence of an established market for the Common Stock, the
Fair Market Value shall be determined in good faith by the Administrator.

 

(t)            “Grant Agreement” shall mean a written document memorializing the
terms and conditions of an Award granted pursuant to the Plan and shall
incorporate the terms of the Plan and any Notice of Grant.

 

(u)           “Grantee” means an Eligible Participant who has been granted an
Award under the Plan.

 

(v)           “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

(w)          “Misconduct” means the commission of any act affecting employment
which involves (1) dishonesty, fraud or criminal conduct by Grantee, (2)
Grantee’s knowing and willful violation of a material Company written policy or
a lawful direction by an authorized executive officer or the Board, (3)
Grantee’s engaging in any activity in competition with the Company or its
subsidiaries in a material manner (excluding a less than 5% investment in any
public company), or (4) Grantee’s knowing unauthorized disclosure of
confidential material, proprietary information or trade secrets of the Company.

 

(x)            “Non-Employee Director” means a Director who either (i) is not a
current Employee or Officer of the Company or its Parent or a Subsidiary, does
not receive compensation (directly or indirectly) from the Company or its Parent
or a Subsidiary for services rendered as a Consultant or in any capacity other
than as a Director (except for an amount as to which disclosure would not be
required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K; or (ii) is
otherwise considered a “non-employee director” for purposes of Rule 16b-3.

 

(y)           “Non-Qualified Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.

 

(z)            “Notice of Grant” means a written notice evidencing certain terms
and conditions of an individual Award.  The Notice of Grant is part of the Grant
Agreement.

 

- 3 -

--------------------------------------------------------------------------------


 

(aa)         “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(bb)         “Option” means a stock option granted pursuant to the Plan.

 

(cc)         “Optioned Stock” means the Common Stock subject to an Award.

 

(dd)         “Optionee” means an Employee, Director or Consultant who holds an
outstanding Option.

 

(ee)         “Outside Director” means a Director who either (i) is not a current
Employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax-qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director or (ii) is otherwise considered an “outsider director” for
purposes of Section 162(m) of the Code.

 

(ff)           “Parent” means a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(gg)         “Plan” means this 2001 Stock Incentive Plan, as amended from time
to time.

 

(hh)         “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor
to Rule 16b-3, as in effect when discretion is being exercised with respect to
the Plan.

 

(ii)           “Section 16(b)” means Section 16(b) of the Exchange Act.

 

(jj)           “Share” means a share of the Common Stock, as adjusted in
accordance with Section 11 of the Plan.

 

(kk)         “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

3.                                       Stock Subject to the Plan.  Subject to
the provisions of Section 11 of the Plan, the maximum aggregate number of Shares
which may be sold under the Plan is 16,428,571.  The Shares may be authorized,
but unissued, or reacquired Common Stock.

 

If an Award expires or becomes unexercisable without having been exercised in
full, or is surrendered to the Company, the unpurchased Shares which were
subject thereto shall become available for future grant or sale under the Plan
(unless the Plan has terminated); provided, however, that Shares that have
actually been issued under the Plan upon exercise of an Award shall not be
returned to the Plan and shall not become available for future distribution
under the Plan, except that if such Shares are repurchased by the Company at
their original purchase price, such Shares shall become available for future
grant under the Plan, but will not be available for future grants as Incentive
Stock Options.

 

4.                                       Administration of the Plan.

 

(a)           Administration of the Plan.  The Plan shall be administered by the
Board.  The Board may delegate administration of the Plan to a Committee or
Committees of one or more members of

 

- 4 -

--------------------------------------------------------------------------------


 

the Board from time to time (the Board, Committee or Committees hereinafter
referred to as the “Administrator”).  If administration is delegated to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board, including the power to
delegate to a subcommittee any of the administrative powers such Committee is
authorized to exercise, subject, however, to such resolutions, not inconsistent
with the provisions of the Plan, as may be adopted from time to time by the
Board.  The Board may increase the size of any Committee and appoint additional
members, remove members (with or without cause) and substitute new members, fill
vacancies (however caused), and remove all members of the Committee, thereby
revesting in the Board the administration of the Plan.

 

(b)           Administration With Respect to Directors and Officers Subject to
Section 16(b).  At such time as an officer or director of the Company is subject
to Section 16 of the Securities Exchange Act of 1934, as amended, all grants of
Awards to individuals subject to Rule 16b-3 may be made by the Board or a
Committee appointed by the Board that is comprised of two or more Non-Employee
Directors.  At such time as any equity security of the Company is registered
pursuant to the provisions of Section 12 of the Securities Exchange Act of 1934,
as amended, all grants of Awards to Covered Employees or persons who are
expected to be Covered Employees at the time of recognition of income resulting
from such Award shall be made by a Committee appointed by the Board that is
comprised of two or more Outside Directors unless the Board determines that the
Company does not wish to comply with Code section 162(m) with respect to any
such persons.

 

(c)           Powers of the Administrator.  The Administrator shall have full
power and authority, subject to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board, to
take all other actions necessary to carry out the purpose and intent of the
Plan, including, but not limited to, the authority to:

 

(i)            determine the Fair Market Value of the Common Stock, in
accordance with Section 2(s) of the Plan;

 

(ii)           select the Directors, Consultants and Employees to whom Awards
may be granted hereunder;

 

(iii)          determine whether and to what extent Awards are granted
hereunder;

 

(iv)          determine the number of shares of Common Stock to be covered by
each Award granted hereunder;

 

(v)           approve forms of agreement for use under the Plan;

 

(vi)          determine the terms and conditions, not inconsistent with the
terms of the Plan, of any award granted hereunder.  Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or the shares of Common Stock relating
thereto, based in each case on such factors as the Administrator, in its sole
discretion, shall determine;

 

(vii)         construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan and the applicable Grant Agreements;

 

(viii)        prescribe, amend and rescind rules and regulations relating to the
Plan;

 

- 5 -

--------------------------------------------------------------------------------


 

(ix)           for any purpose including, but not limited to, qualifying for
preferred tax treatment under foreign laws or otherwise complying with the
statutory or regulatory requirements of local or foreign jurisdictions,
establish, amend, modify, administer or terminate sub-plans, and prescribe,
amend and rescind rules and regulations relating to such sub-plans;

 

(x)            modify, amend, extend or renew outstanding Awards, or accept the
surrender of outstanding Awards and substitute new Awards (provided however,
that, except as provided in Section 11 of the Plan or as required to ensure
compliance with Applicable Laws, any modification that would materially
adversely affect any outstanding Award shall not be made without the consent of
the holder);

 

(xi)           authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

 

(xii)          make all other determinations deemed necessary or advisable under
or for administering the Plan.

 

(d)           Non-Uniform Determinations.  The Administrator’s determinations
under the Plan (including without limitation, determinations of the persons to
receive Awards, the form, amount and timing of such Awards, the terms and
provisions of such Awards and the Grant Agreements evidencing such Awards) need
not be uniform and may be made by the Administrator selectively among persons
who receive, or are eligible to receive, Awards under the Plan, whether or not
such persons are similarly situated.

 

(e)           Limited Liability.  To the maximum extent permitted by law, no
member of the Administrator shall be liable for any action taken or decision
made in good faith relating to the Plan or any Award thereunder.

 

(f)            Indemnification.  To the maximum extent permitted by law and by
the Company’s charter and by-laws, the Administrator shall be indemnified by the
Company in respect of all their activities under the Plan.

 

(g)           Effect of Administrator’s Decision.  All actions taken and
decisions and determinations made by the Administrator on all matters relating
to the Plan pursuant to the powers vested in it hereunder shall be in the
Administrator’s sole and absolute discretion and shall be conclusive and binding
on all parties concerned, including the Company, its stockholders, any
participants in the Plan and any other Employee, Consultant, or Director of the
Company, and their respective successors in interest.

 

5.                                       Eligibility.  Participation in the Plan
shall be open to all Employees, Officers, and Directors of, and Consultants to
or for, the Company, or of any Affiliate of the Company, as may be selected by
the Administrator from time to time.  The Administrator may also grant Awards to
individuals in connection with hiring, retention or otherwise, prior to the date
the individual first performs services for the Company or an Affiliate provided
that such Awards shall not become vested or exercisable prior to the date the
individual first commences performance of such services.

 

6.                                       Limitations.  Subject to adjustments as
provided under Section 11 of the Plan, the maximum number of shares of Common
Stock subject to Awards of any combination that may be granted during any one
fiscal year of the Company to any one individual under this Plan shall be
limited to one hundred percent of the shares then available for issuance under
the Plan, reduced by the amount of shares, if any, that were subject to Awards
granted to such individual during that fiscal year with respect to which the
related Award was terminated, surrendered or canceled.  For this purpose, if the
exercise price

 

- 6 -

--------------------------------------------------------------------------------


 

of an Option is reduced, the transaction will be treated as a cancellation of
the Option and the grant of a new Option.  The foregoing limitation shall be
adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 11.

 

7.                                       Term of Plan.  Subject to Section 16 of
the Plan, the Plan shall become effective upon the earlier to occur of its
adoption by the Board or its approval by the shareholders of the Company as
described in Section 16 of the Plan.  It shall continue in effect for a term of
ten (10) years unless terminated earlier, or expressly extended, under Section
12 of the Plan.

 

8.                                       Date of Grant.  The date of grant of an
Award shall be, for all purposes, the date on which the Administrator makes the
determination granting such Award, or such other later date as is determined by
the Administrator.  Notice of the determination shall be provided to each
Grantee within a reasonable time after the date of such grant.

 

9.                                       Awards.  The Administrator, in its sole
discretion, establishes the terms of all Awards granted under the Plan.  This
includes fixing the period within which the Award may be exercised and any
conditions which must be met before the Award may be exercised.  Awards may be
granted individually or in tandem with other types of Awards.  All Awards are
subject to the terms and conditions provided in the Grant Agreement.  The
Administrator may permit or require a recipient of an Award to defer such
individual’s receipt of the payment of cash or the delivery of Common Stock that
would otherwise be due to such individual by virtue of the exercise of, payment
of, or lapse or waiver of restrictions respecting, any Award.  If any such
payment deferral is required or permitted, the Administrator shall, in its sole
discretion, establish rules and procedures for such payment deferrals.

 

(a)           Stock Options.

 

(i)            Types of Options Available Under the Plan.  The Administrator may
from time to time grant to Eligible Participants Awards of Incentive Stock
Options or Non-Qualified Stock Options; provided, however, that Awards of
Incentive Stock Options shall be limited to employees of the Company or of any
current or hereafter existing Parent or Subsidiary of the Company.  No Option
shall be an Incentive Stock Option unless so designated by the Administrator at
the time of grant or in the Grant Agreement evidencing such Option. 
Notwithstanding designation by the Administrator as Incentive Stock Options or
Non-Qualified Stock Options, to the extent that the aggregate Fair Market Value
of the Shares with respect to which Incentive Stock Options are exercisable for
the first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Non-Qualified Stock Options.

 

(ii)           Exercise Price.  Options intended to qualify as Incentive Stock
Options under Section 422 of the Code must have an exercise price at least equal
to Fair Market Value as of the date of grant.  If the Incentive Stock Option is
granted to an Optionee who, at the time the Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary corporation, the per Share
exercise price shall be no less than one-hundred ten percent (110%) of the Fair
Market Value per share on the date of grant.  Non-Qualified Stock Options,
however, may be granted with an exercise price less than Fair Market Value, as
determined by the Administrator.

 

(iii)          Order of Exercisability.  For purposes of this Section 9(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted.  If an Option is granted hereunder that is part Incentive Stock
Option and part Non-Qualified Stock Option due to becoming first exercisable in
any calendar year in excess of $100,000, the Incentive Stock Option portion of
such Option shall become exercisable first in such calendar year, and the
Non-Qualified Stock Option portion shall

 

- 7 -

--------------------------------------------------------------------------------


 

commence becoming exercisable once the $100,000 limit has been reached.

 

(iv)          Term of the Option.  The term of each Option shall be stated in
the Notice of Grant; provided, however, that in the case of an Incentive Stock
Option, the term shall be ten (10) years from the date of grant or such shorter
term as may be provided in the Notice of Grant.  Moreover, in the case of an
Incentive Stock Option granted to an Optionee who, at the time the Incentive
Stock Option is granted, owns stock representing more than ten percent (10%) of
the voting power of all classes of stock of the Company or any Parent or
Subsidiary, the term of the Incentive Stock Option shall be five (5) years from
the date of grant or such shorter term as may be provided in the Notice of
Grant.

 

(b)           Stock Appreciation Rights.  The Administrator may from time to
time grant to Eligible Participants Awards of Stock Appreciation Rights
(“SAR”).  An SAR entitles the grantee to receive, subject to the provisions of
the Plan and the Grant Agreement, a payment having an aggregate value equal to
the product of (i) the excess of (A) the Fair Market Value on the exercise date
of one share of Common Stock over (B) the exercise price per share specified in
the Grant Agreement, times (ii) the number of shares specified by the SAR, or
portion thereof, which is exercised.  Payment by the Company of the amount
receivable upon any exercise of an SAR may be made by the delivery of Common
Stock or cash, or any combination of Common Stock and cash, as determined in the
sole discretion of the Administrator.  If upon settlement of the exercise of an
SAR a grantee is to receive a portion of such payment in shares of Common Stock,
the number of shares shall be determined by dividing such portion by the Fair
Market Value of a share of Common Stock on the exercise date.  No fractional
shares shall be used for such payment and the Administrator shall determine
whether cash shall be given in lieu of such fractional shares or whether such
fractional shares shall be eliminated.

 

(c)           Stock Awards.  The Administrator may from time to time grant
restricted or unrestricted stock Awards to Eligible Participants in such
amounts, on such terms and conditions, and for such consideration, including no
consideration or such minimum consideration as may be required by law, as it
shall determine.  A stock Award may be paid in Common Stock, in cash, or in a
combination of Common Stock and cash, as determined in the sole discretion of
the Administrator.

 

(d)           Phantom Stock.  The Administrator may from time to time grant
Awards to Eligible Participants denominated in stock-equivalent units (“phantom
stock”) in such amounts and on such terms and conditions as it shall determine. 
Phantom stock units granted to a Grantee shall be credited to a bookkeeping
reserve account solely for accounting purposes and shall not require a
segregation of any of the Company’s assets.  An Award of phantom stock may be
settled in Common Stock, in cash, or in a combination of Common Stock and cash,
as determined in the sole discretion of the Administrator.  Except as otherwise
provided in the applicable Grant Agreement, the grantee shall not have the
rights of a stockholder with respect to any shares of Common Stock represented
by a phantom stock unit solely as a result of the grant of a phantom stock unit
to the grantee.

 

(e)           Performance Awards.  The Administrator may, in its discretion,
grant performance awards which become payable on account of attainment of one or
more performance goals established by the Administrator.  Performance awards may
be paid by the delivery of Common Stock or cash, or any combination of Common
Stock and cash, as determined in the sole discretion of the Administrator. 
Performance goals established by the Administrator may be based on the Company’s
or an Affiliate’s operating income or one or more other business criteria
selected by the Administrator that apply to an individual or group of
individuals, a business unit, or the Company or an Affiliate as a whole, over
such performance period as the Administrator may designate.

 

(f)            Other Stock-Based Awards.  The Administrator may from time to
time grant other stock-based awards to Eligible Participants in such amounts, on
such terms and conditions, and for such

 

- 8 -

--------------------------------------------------------------------------------


 

consideration, including no consideration or such minimum consideration as may
be required by law, as it shall determine.  Other stock-based awards may be
denominated in cash, in Common Stock or other securities, in stock-equivalent
units, in stock appreciation units, in securities or debentures convertible into
Common Stock, or in any combination of the foregoing and may be paid in Common
Stock or other securities, in cash, or in a combination of Common Stock or other
securities and cash, all as determined in the sole discretion of the
Administrator.

 

(g)           Buyout Provisions. The Administrator may at any time offer to buy
out for a payment in cash or Shares, an Award previously granted based on such
terms and conditions as the Administrator shall establish and communicate to the
Grantee at the time that such offer is made.

 

10.                                 Non-Transferability Of Awards.  Unless
otherwise specified by the Administrator in the Grant Agreement, Awards may not
be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Grantee.

 

11.                                 Adjustments for Corporate Transactions and
Other Events.

(a)           Stock Dividend, Stock Split and Reverse Stock Split.  In the event
of a stock dividend of, or stock split or reverse stock split affecting, the
Common Stock, (A) the maximum number of shares of such Common Stock as to which
Awards may be granted under this Plan and the maximum number of shares with
respect to which Awards may be granted during any one fiscal year of the Company
to any individual, as provided in Section 6 of the Plan, and (B) the number of
shares covered by and the exercise price and other terms of outstanding Awards,
shall, without further action of the Board, be adjusted to reflect such event. 
The Administrator may make adjustments, in its discretion, to address the
treatment of fractional shares and fractional cents that arise with respect to
outstanding Awards as a result of the stock dividend, stock split or reverse
stock split.

(b)           Non-Change in Control Transactions.  Except with respect to the
transactions set forth in Section 11(a), in the event of any change affecting
the Common Stock, the Company or its capitalization, by reason of a spin-off,
split-up, dividend, recapitalization, merger, consolidation or share exchange,
other than any such change that is part of a transaction resulting in a Change
in Control of the Company, the Administrator, in its discretion and without the
consent of the holders of the Awards, may make (A) appropriate adjustments to
the maximum number and kind of shares reserved for issuance or with respect to
which Awards may be granted under the Plan, in the aggregate and with respect to
any individual during any one fiscal year of the Company, as provided in
Sections 3 and 6 of the Plan; and (B) any adjustments in outstanding Awards,
including but not limited to modifying the number, kind and price of securities
subject to Awards.

(c)           Change in Control Transactions.  Except as otherwise specifically
set forth in a Grant Agreement, in the event of any transaction resulting in a
Change in Control of the Company, outstanding Options and SAR’s under this Plan
will terminate upon the effective time of such Change in Control unless
provision is made in connection with the transaction for the continuation or
assumption of such Awards by, or for the substitution of the equivalent awards
of, the surviving or successor entity or a parent thereof.  In the event of such
termination, (A) the outstanding Options and SAR’s that will terminate upon the
effective time of the Change in Control shall become fully vested immediately
before the effective time of the Change in Control and (B) the holders of
Options and SAR’s under the Plan will be permitted, for a period of at least
fifteen days prior to the effective time of the Change in Control, to exercise
all portions of such Awards that are then exercisable or which become
exercisable upon or before the effective time of the Change in Control;
provided, however, that any such exercise of any portion of such an Award which
becomes exercisable as a result of such Change in Control shall be deemed to
occur immediately before the effective time of such Change in Control.

 

- 9 -

--------------------------------------------------------------------------------


 

(d)           Unusual or Nonrecurring Events.  The Administrator is authorized
to make, in its discretion and without the consent of holders of Awards,
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events affecting the Company, or the
financial statements of the Company or any Affiliate, or of changes in
applicable laws, regulations, or accounting principles, whenever the
Administrator determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan.

 

(e)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Optionee as soon as practicable prior to the effective date of such proposed
transaction.  The Administrator in its discretion may provide for an Optionee to
have the right to exercise his or her Option until ten (10) days prior to such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Option would not otherwise be exercisable.  In addition, the
Administrator may provide by Plan rule that any Company repurchase option
applicable to any Shares purchased upon exercise of an Option shall lapse as to
all such Shares, provided the proposed dissolution or liquidation takes place at
the time and in the manner contemplated.  To the extent it has not been
previously exercised, an Option will terminate immediately prior to the
consummation of such proposed action.

 

(f)            Other Agreements.  As a condition precedent to the grant of any
Award under the Plan, the exercise pursuant to such an Award, or to the delivery
of certificates for shares issued pursuant to any Award, the Administrator may
require the grantee or the grantee’s successor or permitted transferee, as the
case may be, to become a party to a stock restriction agreement, shareholders’
agreement or other agreements regarding the Common Stock of the Company in such
form(s) as the Administrator may determine from time to time.

 

12.                                 Amendment and Termination of the Plan.

 

(a)           Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.

 

(b)           Shareholder Approval.  The Company shall obtain shareholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Rule 16b-3 or with Section 422 of the Code (or any successor rule or
statute or other applicable law, rule or regulation, including the requirements
of any exchange or quotation system on which the Common Stock is listed or
quoted).  Such shareholder approval, if required, shall be obtained in such a
manner and to such a degree as is required by the applicable law, rule or
regulation.

 

(c)           Effect of Amendment or Termination.  Except as provided in Section
11, no amendment, alteration, suspension or termination of the Plan shall impair
the rights of any Grantee, unless mutually agreed otherwise between the Grantee
and the Administrator, which agreement must be in writing and signed by the
Grantee and the Company.  Notwithstanding the forgoing, any amendment,
alteration, suspension or termination of the Plan undertaken for the purpose of
complying with Applicable Laws will not require the consent of the Grantee.

 

13.                                 Conditions Upon Issuance of Shares.

 

(a)           Legal Compliance.  Shares shall not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares shall comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, Applicable Laws,
and the requirements

 

- 10 -

--------------------------------------------------------------------------------


 

of any stock exchange or quotation system upon which the Shares may then be
listed or quoted, and shall be further subject to the approval of counsel for
the Company with respect to such compliance.

 

(b)           Investment Representations.  As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

 

14.                                 Liability of Company.

 

(a)           Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

 

(b)           Grants Exceeding Allotted Shares.  If the Optioned Stock covered
by an Award exceeds, as of the date of grant, the number of Shares which may be
issued under the Plan without additional shareholder approval, such Award shall
be void with respect to such excess Optioned Stock, unless shareholder approval
of an amendment sufficiently increasing the number of Shares subject to the Plan
is timely obtained in accordance with Section 12 of the Plan.

 

15.                                 Reservation of Shares.  The Company, during
the term of this Plan, will at all times reserve and keep available such number
of Shares as shall be sufficient to satisfy the requirements of the Plan.

 

16.                                 Shareholder Approval.  Continuance of the
Plan shall be subject to approval by the shareholders of the Company within
twelve (12) months before or after the date the Plan is adopted. Such
shareholder approval shall be obtained in the manner and to the degree required
under Applicable Laws and the rules of any stock exchange upon which the Common
Stock is listed.

 

17.                                 Non-Guarantee of Employment, Service or
Pension.  Neither the Plan nor the granting of any Award shall confer upon an
Grantee any right with respect to continuing the Grantee’s employment,
consulting or other service relationship with the Company, nor shall they
interfere in any way with the Grantee’s right or the Company’s right to
terminate such employment, consulting or other service relationship at any time,
with or without cause.  No benefits under the Plan shall be pensionable or
otherwise increase the obligation of the Company or its Affiliates to provide
retirement benefits to any Employee.

 

- 11 -

--------------------------------------------------------------------------------


 

 

APPENDIX A

2001 STOCK OPTION PLAN FOR CALIFORNIA EMPLOYEES

 

With respect to Awards granted to California residents prior to a public
offering of capital stock of the Company that is effected pursuant to a
registration statement filed with, and declared effective by, the Securities and
Exchange Commission under the Securities Act of 1933 and only to the extent
required by applicable law, the following provisions shall apply notwithstanding
anything in the Plan or a Grant Agreement to the contrary:

 

1.                                      No such persons shall be entitled to
receive Awards in the form of any stock appreciation rights or phantom stock.

 

2.                                      With respect to any Award granted in the
form of a stock option pursuant to Section 9(a) of the Plan:

 

(a)           The Award shall provide an exercise price which is not less than
85% of the Fair Market Value of the stock at the time the option is granted,
except that the price shall be 110% of the Fair Market Value in the case of any
person who owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the issuing corporation or its parent or
subsidiary corporations.

 

(b)           The exercise period shall be no more than 120 months from the date
the option is granted.

 

(c)           The options shall be non-transferable other than by will, by the
laws of descent and distribution, by instrument to an inter vivos or
testamentary trust in which the options are to be passed to beneficiaries upon
the death of the trustor (settlor), or by gift to “immediate family” as that
term is defined in 17 C.F.R. 240.16a-1(e).

 

(d)           The Award recipient shall have the right to exercise at the rate
of at least 20% per year over 5 years from the date the option is granted,
subject to reasonable conditions such as continued employment.  However, if an
option is granted to officers, directors, or Consultants of the Company or the
issuer of the underlying security or any of its affiliates, the option may
become fully exercisable, subject to reasonable conditions such as continued
employment, at any time or during any period established by the issuer of the
option or the issuer of the underlying security or any of its affiliates.

 

(e)           Unless employment is terminated for “cause” as defined by
applicable law, the terms of the Plan or Grant Agreement or a contract of
employment, the right to exercise the option in the event of termination of
employment, to the extent that the Award recipient is otherwise entitled to
exercise on the date employment terminates, will be as follows:

 

(1) At least 6 months from the date of termination if termination was caused by
death or disability.

 

(2) At least 30 days from the date of termination if termination was caused by
other than death or disability.

 

3.                                      The Company’s shareholders must approve
the Plan within 12 months before or after the date the Plan is adopted.  Any
option exercised before shareholder approval is obtained must be rescinded if
shareholder approval is not obtained within 12 months before or after the Plan
is adopted.  Such shares

 

- 12 -

--------------------------------------------------------------------------------


 

shall not be counted in determining whether such approval is obtained.

 

4.                                      At the discretion of the Administrator,
the Company may reserve to itself and/or its assignee(s) in the Grant Agreement
or Stock Restriction Agreement a right to repurchase shares held by an Award
recipient following such Award recipient’s termination at any time within 90
days after such Award recipient’s termination date (or in the case of securities
issued upon exercise of an option after the termination date, within 90 days
after the date of such exercise) for cash and/or cancellation of purchase money
indebtedness, at:  (A) with respect to vested shares, the Fair Market Value of
such shares on the Award recipient’s termination date; provided that such right
to repurchase vested shares terminates when the Company’s securities have become
publicly traded; or (B) with respect to unvested shares, the Award recipient’s
exercise price, provided, that to the extent the Award recipient is not an
officer, director or Consultant of the Company or of a Parent or Subsidiary of
the Company such right to repurchase unvested shares at the exercise price
lapses at the rate of at least 20% per year over 5 years from the date of the
grant of the option.

 

5.                                      The Company will provide financial
statements to each Award recipient annually during the period such individual
has Awards outstanding, or as otherwise required under Section 260.146.46 of
Title 10 of the California Code of Regulations.  Notwithstanding the foregoing,
the Company will not be required to provide such financial statements to Award
recipients when issuance is limited to key employees whose services in
connection with the Company assure them access to equivalent information.

 

6.                                      The Company will comply with Section
260.140.1 of Title 10 of the California Code of Regulations with respect to the
voting rights of Common Stock.

 

7.                                      The Plan is intended to comply with
Section 25102(o) of the California Corporations Code. Any provision of this Plan
which is inconsistent with Section 25102(o), including without limitation any
provision of this Plan that is more restrictive than would be permitted by
Section 25102(o) as amended from time to time, shall, without further act or
amendment by the Board, be reformed to comply with the provisions of
Section 25102(o).  If at any time the Administrator determines that the delivery
of Common Stock under the Plan is or may be unlawful under the laws of any
applicable jurisdiction, or federal or state securities laws, the right to
exercise an Award or receive shares of Common Stock pursuant to an Award shall
be suspended until the Administrator determines that such delivery is lawful. 
The Company shall have no obligation to effect any registration or qualification
of the Common Stock under federal or state laws.

 

- 13 -

--------------------------------------------------------------------------------


 

APPENDIX B

2001 STOCK OPTION PLAN FOR FRENCH EMPLOYEES

 

The following provisions shall apply with respect to French Employees, as
defined below.

 

1.     Purposes.  This 2001 Stock Option Plan For French Employees (“Plan”) is a
sub-plan created under and pursuant to the Navigation Technologies Corporation
2001 Stock Incentive Plan (“U.S. Plan”), which is subject to the approval by the
shareholders of Navigation Technologies Corporation (the “Company”), and which
provides persons resident or ordinarily resident in France (“French Employees”)
may benefit under this Plan.  Options may be granted to Employees under the Plan
at the discretion of the Administrator.  All Options shall be issued pursuant to
the terms, conditions and limitations of written option agreements, and are
intended to qualify for preferred treatment under French tax laws.  Unless
otherwise defined herein, the terms defined in the U.S. Plan shall have the same
defined meanings in this Plan.  The following provisions shall replace any
contrary provisions in the U.S. Plan; provided, however, that all provisions of
the U.S. Plan shall apply in the absence of any contradiction.

2.     Definitions.  Under this Plan, the following definitions shall apply:

(a)   “Employee” means any person employed by the Company’s French Subsidiary in
a salaried position, who does not own more than 10% of the voting power of all
classes of stock of the Company, or any Parent or Subsidiary and who is a
resident of the Republic of France, except as specifically provided in a grant
agreement for non-U.S. employees.

(b)   “Fair Market Value”  For purposes of this Plan, but only in the absence of
an established market for the Common Stock, Fair Market Value means the value of
the Common Stock as determined by reference to the “objective methods” usually
used to value shares; and, in particular, the amount of the net assets of the
Company, its profitability and its economic forecasts shall be taken into
account.

3.     Reporting.  As part of the Company’s annual report to its shareholders,
the Board shall report the following information to the Company’s shareholders:

•                                          the number, expiration date and price
of the Options granted hereunder; and

•                                          the number and price of the Shares
subscribed upon exercise of such Options.

 

4.     Term of Plan.  The Plan shall become effective as of the date of its
adoption by the Board; provided, however, that the Company’s shareholders must
re-approve the Administrator’s authority to issue Options more than 38 months
after the adoption of the Plan.

5.     Option Price.  The Option Price for the shares of Common Stock to be
issued pursuant to exercise of an Option under the Plan shall be determined by
the Administrator upon the date of grant of the Option and stated in the Option
Agreement, but in no event shall be lower than one hundred percent (100%) of the
Fair Market Value on the date the Option is granted.  This Option Price cannot
be modified while the Option is outstanding.

6.     Death of Optionee.  In the event of the death of an Optionee while an
Employee, the Option may be exercised at any time within six (6) months
following the date of death, in compliance with Article L 225-183 of the
Applicable Laws, by the heirs or representative of the deceased or by a person
who acquired the right to exercise the Option by bequest or inheri­tance, but
only to the extent that the Optionee was entitled to exercise the Option at the
date of death.  If, at the time of death, the Optionee was not entitled to
exercise his or her entire Option, the Shares covered by the unexercisable
portion

 

- 14 -

--------------------------------------------------------------------------------


 

of the Option shall revert to the Plan.  If, after death, the Optionee’s estate
or a person who acquired the right to exercise the Option by bequest or
inheritance does not exercise the Option within the time specified herein, the
Option shall terminate, and the Shares covered by such Option shall immediately
revert to the Plan.

7.     Limitation on Exercise Price Adjustments.  In the event of a change in
the Company’s capitalization, and only as required by Applicable Laws, the
exercise price for an Option shall not be changed.  However, should any change
be made to the share capital by reason of any capital increase by issuing new
shares or capitalizing available reserves, stock dividend, reduction in capital
following losses or issuance of bonds convertible into shares, the number of
Shares under option and the exercise price shall be adjusted in accordance with
the provisions of Article L 225-181 of the Applicable Laws.  In no event shall
any such adjustment result in an exercise price lower than the nominal value of
the Shares.

8.     Registration.  The Shares issued upon the exercise of an Option shall be
issued pursuant to issuance of registered stock certificates if the Applicable
Laws so permit, or pursuant to book-entry of the Shares in a specific account
held by the Company or an agent thereof.

9.     Transfer.  The Shares issued upon the exercise of an Option may not be
subject to any transfer restriction that exceeds the period prescribed in
Article 163 bis C of the French Tax Code.  All Shares issued upon the exercise
of an Option shall be held for a period of four (4) years from the grant date;
provided, however, that such Shares may be transferred within such period upon
the occurrence of the following events in accordance with the terms of the
applicable Grant Agreement:  (1) termination of Employee’s employment; (2) the
Employee’s retirement; (3) the Employee’s disability, as defined in the French
Social Security Code; or (4) the Employee’s death.

 

- 15 -

--------------------------------------------------------------------------------


 

APPENDIX C

2001 STOCK OPTION PLAN FOR NETHERLANDS’S RESIDENTS AND

BELGIAN RESIDENTS EMPLOYED IN THE NETHERLANDS

 

                This 2001 Stock Option Plan For Netherlands’ Residents and
Belgian Residents Employed in The Netherlands (“Plan”) is a sub-plan created
under and pursuant to the Navigation Technologies Corporation 2001 Stock
Incentive Plan (“U.S. Plan”). With respect to Awards granted to persons resident
and ordinarily resident in (i) The Netherlands and (ii) Belgium but employed in
The Netherlands, the provisions of the Plan shall apply subject always to the
following provisions which shall apply to such Awards notwithstanding anything
to the contrary in the U.S. Plan or any Grant Agreement.  Unless otherwise
defined herein, the terms defined in the U.S. Plan shall have the same defined
meanings in this Plan.  The following provisions shall replace any contrary
provisions in the U.S. Plan; provided, however, that all provisions of the U.S.
Plan shall apply in the absence of any contradiction.

A.                                   With respect to Awards granted to (a)
Netherlands’ residents and (b) Belgian residents employed in The Netherlands,
the following provisions shall apply notwithstanding anything in the Plan or a
Grant Agreement to the contrary:

 

1.             (a) Neither the Plan nor any Award or Grant Agreement forms part
or creates any rights under the employment agreement concluded between the
Grantee and the Company, Parent, Subsidiary or Affiliate as the case may be, nor
adds or creates any additional employment conditions (secundaire
arbeidsvoorwaarden), and neither the Plan, nor any Award or Grant Agreement
creates any other rights than those laid down in the Plan and the Grant
Agreement. In particular, if the undertaking of the Company, Parent, Subsidiary
or Affiliate will be taken over by a third party within the meaning of article
7:662 et seq. of the Dutch Civil Code (Burgerlijk Wetboek), (the rights and
obligations pertaining to) the Awards will not be transferred to such third
party.

 

                                                 (b) The grant of Awards and/or
the acquisition of any Shares and/or rights and/or assets upon exercise of such
Awards under the Plan will have no effect on the entitlement of the Grantee to
pension rights, pension schemes, additional employment conditions or on the
entitlement to grants of future Awards.

 

                (c) The Grantee has no right to any recourse and is not entitled
to any compensation for any losses occurred by the lapse of any Award upon or
after termination of the Grantee’s employment agreement with the Company,
Parent, Subsidiary or Affiliate as the case may be. In particular, but without
limitation, the Grantee is not entitled to any compensation on the basis of
article 7:685 (ontbinding wegens gewichtige redenen) and/or article 7:681
(kennelijk onredelijke beëindiging) of the Dutch Civil Code (and for the Grantee
to whom these articles of the Dutch Civil Code for any reason do not apply: such
Grantee is not entitled to any compensation other than expressly provided for in
the Plan and/or the Grant Agreement and in particular not entitled to any
compensation on the basis of any applicable provision of law that is similar or
comparable to these articles of the Dutch Civil Code).

 

2.             Grantees shall be subject to and bound by the terms and
conditions of Dutch provisions on insider trading applicable to the Company,
Parent, any Subsidiary or Affiliate after the Shares, or other securities issued
by the Company, Parent, any Subsidiary or Affiliate, are quoted on any
officially recognized securities exchange or as soon as it may reasonably be
expected that Shares or such other securities be soon, within the meaning of
article 46 of the Securities Markets Supervision Act 1995 (Wet toezicht
effectenverkeer 1995), quoted at such securities exchange, and by signing the
Grant Agreement the Grantee declares to understand and acknowledge that

 

- 16 -

--------------------------------------------------------------------------------


 

such insider trading provisions may restrict the Grantees’ rights under the Plan
including, but not limited to, timing of exercise of Awards, timing of
acquisition of any Shares and/or rights and/or assets upon exercise of such
Awards and timing of the sale and transfer of any Shares and/or rights and/or
assets so acquired.

 

B.                                     With respect to Awards granted to
Netherlands’ residents only, the following provisions shall apply
notwithstanding anything in the Plan or a Grant Agreement to the contrary:

 

3.             No other persons than Covered Employees, Directors, Employees,
Non-Employee Directors, Officers and Outside Directors, all as defined in
Section 2 of the Plan, are eligible to receive Awards. The Administrator may,
however, decide in individual circumstances to grant Awards to other persons
residing in The Netherlands provided that such other person forms part of a
‘restricted circle of persons’ in relation to the Company within the meaning of
article 3.1 of the Securities Markets Supervision Act 1995.

 

- 17 -

--------------------------------------------------------------------------------


 

APPENDIX D

2001 STOCK OPTION PLAN FOR UNITED KINGDOM EMPLOYEES

 

 

                This 2001 Stock Option Plan For United Kingdom Employees
(“Plan”) is a sub-plan created under and pursuant to the Navigation Technologies
Corporation 2001 Stock Incentive Plan (“U.S. Plan”).  With respect to Awards
granted to persons resident and ordinarily resident in the United Kingdom, the
provisions of the Plan shall apply subject always to the following provisions
which shall apply to such Awards notwithstanding anything to the contrary in the
U.S. Plan or any Grant Agreement.  Unless otherwise defined herein, the terms
defined in the U.S. Plan shall have the same defined meanings in this Plan.  The
following provisions shall replace any contrary provisions in the U.S. Plan;
provided, however, that all provisions of the U.S. Plan shall apply in the
absence of any contradiction.


1                                          NATURE OF PARTICIPATION


1.1                                 THE GRANTING OF AN AWARD SHALL NOT FORM PART
OF ANY EMPLOYEE’S OR OPTIONEE’S ENTITLEMENT TO REMUNERATION OR BENEFITS PURSUANT
TO HIS CONTRACT OF EMPLOYMENT WITH THE COMPANY OR ANY PARENT, SUBSIDIARY OR
AFFILIATE.  MOREOVER, THE EXISTENCE OF A CONTRACT OF EMPLOYMENT BETWEEN ANY
PERSON AND ANY SUCH EMPLOYER SHALL NOT GIVE SUCH PERSON ANY RIGHT TO HAVE AN
AWARD GRANTED TO HIM IN RESPECT OF ANY NUMBER OF SHARES EITHER SUBJECT TO ANY
CONDITION, OR AT ALL.


1.2                                 EXCEPT AS OTHERWISE PROVIDE FOR IN THIS
PARAGRAPH 1 THE RIGHTS AND OBLIGATIONS OF AN EMPLOYEE OR AN OPTIONEE UNDER THE
TERMS OF HIS OFFICE OR EMPLOYMENT WITH THE COMPANY OR ANY PARENT, SUBSIDIARY OR
AFFILIATE SHALL NOT BE AFFECTED BY HIS PARTICIPATION IN THIS PLAN.  IN
PARTICULAR, NO BENEFITS UNDER THE PLAN SHALL BE PENSIONABLE.


1.3                                 AN OPTIONEE SHALL HAVE NO RIGHTS TO SEEK
EQUITABLE RELIEF OR TO RECEIVE COMPENSATION OR DAMAGES FOR ANY LOSS OR POTENTIAL
LOSS WHICH THE OPTIONEE MAY SUFFER IN CONNECTION WITH ANY AWARDS OR ANY RIGHTS
OR ENTITLEMENTS UNDER THE PLAN WHICH LOSS OR POTENTIAL LOSS ARISES IN
CONSEQUENCE OF THE LOSS OR TERMINATION OF HIS OFFICE OR EMPLOYMENT WITH THE
COMPANY OR ANY PARENT, SUBSIDIARY OR AFFILIATE FOR ANY REASON WHATSOEVER
(INCLUDING, WITHOUT LIMITATION, WRONGFUL DISMISSAL).


1.4                                 THE FOREGOING PROVISIONS OF THIS SECTION 1
SHALL NOT BE TAKEN INTO ACCOUNT FOR THE PURPOSE OF ANY RULE OF CONSTRUCTION
UNDER U.S. LAW THAT WOULD BE USED TO CONSTRUE THE PROVISIONS OF THE U.S. PLAN.


2                                          NON-TRANSFERABILITY OF THE OPTION


2.1                                 DURING HIS LIFETIME, ONLY THE PERSON TO WHOM
AN OPTION IS GRANTED MAY EXERCISE THAT OPTION.


2.2           AN OPTION SHALL IMMEDIATELY LAPSE AND CEASE TO BE EXERCISABLE IF:


2.2.1                        THE OPTIONEE TRANSFERS, OR ASSIGNS (OTHER THAN TO
LEGALLY AUTHORIZED PERSONAL REPRESENTATIVES UPON THE DEATH OF THE PERSON TO WHOM
THE OPTION WAS ORIGINALLY GRANTED), MORTGAGES, CHARGES OR OTHERWISE DISPOSES OF
THE OPTION, DEALS WITH IT, OR PURPORTS OR ATTEMPTS TO DO ANY ONE OR MORE SUCH
THING;  OR

 

- 18 -

--------------------------------------------------------------------------------


 


2.2.2                        THE OPTIONEE IS ADJUDICATED BANKRUPT OR A
BANKRUPTCY ORDER IS MADE AGAINST THE OPTIONEE, OR THE OPTIONEE MAKES A
COMPOSITION WITH HIS CREDITORS OR DOES ANY OTHER SIMILAR THING IN ANY PART OF
THE WORLD.


3                                          LIFE OF OPTIONS


IF NOT PREVIOUSLY EXERCISED BY AN OPTIONEE EACH AND ANY OPTION HELD BY HIM SHALL
LAPSE AND CEASE TO BE EXERCISABLE ON THE TENTH ANNIVERSARY OF ITS GRANT.


4                                          NON-QUALIFIED OPTIONS


ALL OPTIONS GRANTED SHALL BE NON-QUALIFIED STOCK OPTIONS.


 


- 19 -

--------------------------------------------------------------------------------